 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LINNIE STAGGS, as Administrator of the            No. 2:11-cv-414-MCE-KJN
      ESTATE OF ROBERT E. STAGGS,
11    Deceased, and MELISSA STAGGS,
12                       Plaintiffs,                    ORDER
13           v.
14    DOCTOR’S HOSPITAL OF MANTECA,
      INC., et al.,
15
                         Defendants.
16

17

18          On September 20, 2018, at a Settlement Conference before the undersigned, this matter

19   settled as to the claims between plaintiffs and defendant Dr. Lincoln Russin. On November 28,

20   2018, the court hereby ordered counsel for plaintiffs and defendant Russin to show cause why

21   sanctions should not be imposed for failure to comply with the court’s order directing those

22   parties to file dispositional documents. On December 12, 2018, counsel for plaintiffs filed a

23   response to the order to show cause. ECF No. 227. Contained within the response is a request

24   for additional time to comply. That request is GRANTED. Accordingly, documents disposing of

25   plaintiffs’ claims as to defendant Russin shall be filed not later than January 2, 2019.

26          SO ORDERED.

27   DATED: December 13, 2018.

28
